DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kind, et al. (DE 102016224081 A1).
Kind discloses a vehicle fluid spring system adapted to absorb road shock imparted onto at least one road wheel of a vehicle, the vehicle fluid spring system comprising a first fluid spring 2 including a fluid chamber 6 adapted to change in volume; and a first variable volume unit including a rigid piston cylinder 12, a piston 14 adapted to reciprocate within and in sliding contact with the rigid piston cylinder, a fluid cavity 28 defined by the piston cylinder and the piston, and an actuator 22 adapted to drive the piston changing a volume of the fluid cavity, wherein the fluid cavity is in fluid communication with the fluid chamber. The fluid chamber is an air chamber, and the fluid cavity is an air cavity (see paragraph [0020]). The vehicle fluid .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 10-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kind, et al. (DE 102016224081 A1).
Kind teaches the claimed invention except for a plurality of fluid springs coupled between and adapted to control displacement between the body of a vehicle and a first wheel, a second wheel, a third wheel and a fourth wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle to have a fluid spring coupled between and .


Allowable Subject Matter
Claims 7-9, 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/FAYE M FLEMING/Primary Examiner, Art Unit 3616